TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          CORRECTED JUDGMENT RENDERED
                                 AUGUST 22, 2014



                                     NO. 03-12-00582-CR


                                 Candelario Cerda, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. However, there was error in the judgments that require correction.

Therefore, the Court modifies the trial court’s judgments as follows: we modify each judgment

of conviction to state that the “Statute for Offense” is “22.011(a)(2)(A) Penal Code.” The

judgments, as modified, are affirmed. The appellant shall pay all costs relating to this appeal,

both in this Court and the court below.